Citation Nr: 0503341	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-17 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
currently evaluated at 50 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Erica J. Godwin, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which initially denied the 
veteran's claim for an evaluation in excess of 30 percent for 
his service-connected bipolar disorder.  The veteran filed a 
notice of disagreement as to this decision in March 2003.  In 
a rating decision dated April 2003, the RO granted an 
increased evaluation to 50 percent for bipolar disorder, 
effective September 2002, the date of the veteran's claim.  
The veteran, who had active service from March 1987 to August 
1988, filed a substantive appeal in June 2003, and the case 
was referred to the Board for appellate review.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained

2.  The veteran's bipolar disorder is productive of social 
and occupational impairment with occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks due to symptoms which include 
anxiety, irritability, difficulty concentrating, and 
difficulty in adapting to stressful circumstances.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.         §§ 3.159, 
3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9204 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act of 2002

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under the laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate a claim.  Collectively, the October 2002 and 
April 2003 rating decisions as well as the Statement of the 
Case and the Supplemental Statement of the Case issued in 
connection with this appeal have notified the veteran of the 
evidence considered, the pertinent laws and regulations, and 
the reasons his claim was denied.  In addition, a letter to 
the veteran dated in September 2002 specifically notified the 
veteran of the provisions of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and whether or not he or the VA bears the burden of 
producing or obtaining that evidence or information.

With respect to the VCAA notice letter to the veteran, the 
United States Court of Appeals for Veterans Claims' (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that the VCAA notice, as required by 38 
U.S.C.A.     § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  The RO did so in this case.  As indicated above, 
the notice letter was dated in September 2002 and the RO's 
decision was dated in October 2002.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  This duty has 
been met.   There does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  Moreover, the veteran underwent two VA 
psychiatric examinations to assess the severity of his 
bipolar disorder, both of which appear adequate for rating 
purposes.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the record 
is complete and this matter is ready for appellate review.  

Background and Evidence

The record shows that the veteran was diagnosed with 
schizoaffective disorder while on active duty.  After leaving 
service, the veteran was diagnosed with schizophrenia and 
bipolar disorder.  As a result, in a December 1993 rating 
decision, the RO granted service connection and assigned a 10 
percent evaluation for bipolar disorder.  In December 2000, 
the RO granted a temporary total evaluation from November 21, 
1999, until February 28, 2000, based upon the veteran's 
psychiatric hospitalization.  Following the termination of 
that period, the RO assigned a 30 percent evaluation for the 
veteran's bipolar disorder from March 1, 2000.

In September 2002, the veteran filed a claim for an 
evaluation in excess of 30 percent for his bipolar disorder.  
The RO denied the veteran's claim in an October 2002 rating 
decision.  The veteran appealed that decision.  In a rating 
decision dated April 2003, the RO granted an increased 
evaluation to 50 percent for bipolar disorder, effective 
September 2002, the date of the veteran's claim for increase.  
Inasmuch as the 50 percent evaluation is not the maximum 
benefit under the rating schedule, the claim for an increased 
evaluation for bipolar disorder remains in controversy and is 
still a viable issue for appellate consideration by the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In connection with his claim, the veteran was afforded a VA 
psychiatric examination in October 2002.  During the 
interview, the veteran stated that he was divorced but 
currently engaged to be married.  He reported that 
medications seemed to stabilize his mood, but that he 
continued to have difficulty during periods of increased 
situational stress.  It was noted that the veteran was 
compliant with treatment and medications, and had not been 
hospitalized since his last examination (June 2000).  The 
veteran explained that he had been laid off from his last job 
because he made errors, had difficulty concentrating, and 
took time off for his psychiatric appointments.  He reported 
a history of difficulty maintaining employment, and that two 
years was the longest he had ever held a job.  He stated that 
he was a cook in the Navy and liked the work; however, he was 
not sure if he could handle the pressure and the pace 
involved in the food industry.  He explained that while he 
worked he experienced periods of irritability, mania, 
decreased concentration, and difficulty interacting with 
others, all of which would result in his getting fired.  

On mental status examination, the veteran was alert and 
oriented.  He was also described as pleasant and cooperative 
throughout the interview.  His affect and mood were slightly 
anxious.  His speech was relevant and coherent, but also 
pressured.  His thought processes were logical and coherent, 
with no indication of any psychotic thought disturbance.  He 
denied suicidal ideation.  Both insight and judgment were 
fair.  The examiner noted that the veteran's mood would 
become unstable in a work situation, in that he would have 
difficulty concentrating and would experience mania and 
irritability.  The examiner explained that the veteran's 
awareness of this process was limited and that he tended to 
look for other reasons for his being fired.  

The examiner concluded with a diagnosis of bipolar disorder, 
mixed, chronic.  He also assigned a Global Assessment of 
Functioning (GAF) score of 55.  The examiner commented that 
the veteran had difficulty maintaining employment because of 
the nature of his psychiatric illness, and because of the 
impact employment had on his ability to maintain a stable 
mood.  The examiner indicated that, while the veteran is not 
considered totally unemployable, his psychiatric condition 
makes consistent, continued employment exceedingly difficult.  
The examiner also noted that it was unlikely that the 
veteran's condition would improve and that he expected that 
he would continue to have significant periods of 
unemployment.  

The veteran also received VA outpatient treatment for his 
bipolar disorder from March 2002 to April 2003.  These 
records show that the veteran's bipolar disorder was 
described as stable.  For example, mental status examinations 
revealed no significant thought or mood disorders.  Moreover, 
the veteran himself indicated that his mood was stable and 
said he was doing "OK."  The veteran's speech was also 
clear and goal directed, and he denied suicidal and homicidal 
ideation.  GAF scores ranged from 60 to 65.  With respect to 
employment, a June 2002 entry noted that the veteran had not 
worked since the previous year.  At that time, VA mental 
health care professionals cleared him to return to work; 
however, his employer had some concerns about a threat he had 
made regarding coworkers.  As a result, the veteran did not 
return to work and had remained unemployed.  It was noted, 
however, that the veteran was in good spirits.  

The veteran was afforded another VA examination in December 
2003.  The examiner noted that the veteran was still being 
seen every three months and had had no changes in his 
medications.  The veteran indicated that medication continued 
to stabilize his mood, but that he continued to experience 
increased anxiety during periods of increased stress, 
primarily when attempting to work.  The veteran reported that 
he remarried in October 2002 and that his marriage was good.  
He stated that he secured a job as a cook in December 2002 
but was fired in April 2003 because he had refused to take a 
drug test.  He explained that he felt that people were out to 
get him at that job, which always happened because of the 
medication he was taking.  He said he had a part-time job 
distributing flyers.  He said he was no longer interested in 
working in the food industry.  He stated that he might be 
able to work in a factory, although no manufacturing jobs 
were available in the area.  It was noted that the veteran 
was independent in his activities of daily living, in that he 
was able to dress, shower, and care for himself without 
difficulty.  The veteran stated that he spent his time taking 
his wife to appointments and doing housework.  When asked if 
he believed his condition has worsened, he replied that he 
felt anxious and paranoid.  

Upon mental status examination, the veteran was alert and 
oriented.  His speech was relevant and coherent, his affect 
was blunted, and his mood was slightly anxious.  His thought 
processes were logical, coherent, and relevant.  He denied 
suicidal ideation.  The veteran stated that he did not 
believe he could work due to anxiety.  He said his mood was 
stable on medication, but that he had difficulty 
concentrating.  The examiner noted that the veteran was not 
able to articulate why he believed his condition has 
worsened.  It was noted that the veteran continued to have 
difficulty maintaining employment and had limited insight 
into the reasons for his difficulties.  He had limited 
insight and fair judgment.  The diagnosis was bipolar 
disorder, mixed.  The examiner assigned a GAF score of 55.  
The examiner reiterated that the veteran was not totally 
unemployable, but that his psychiatric condition made 
consistent, continued employment difficult.  He also stated 
that the veteran's level of functioning and symptoms 
presentation were almost identical to when he was last 
examined in October 2002. 

In June 2004 the veteran was afforded a hearing at the VA 
Regional Office in Pittsburgh, Pennsylvania.  At the hearing, 
the veteran offered testimony as to his current 
symptomatology, the treatment he received, and the functional 
limitations caused by his bipolar disorder, including the 
inability to hold a job for an extended period of time.  

Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

When a question arises as to which of two disability ratings 
applies under a particular diagnostic code, the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  When making a disability 
evaluation, the veteran's entire history is reviewed, but the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Bipolar disorder is evaluated under the general rating 
formula for mental disorders.  Under these criteria, a 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9432.

A 70 percent rating is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Applying the above criteria to the fact of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 50 percent for the veteran's 
bipolar disorder.  The record shows that the veteran's 
primary symptoms involve periods of increased anxiety, mania, 
irritability, and difficulty concentrating when placed in a 
stressful situation such as a work environment.  The Board 
notes that the criteria for a 70 percent evaluation lists 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting).  Thus, the veteran exhibits one 
of the symptoms listed for a 70 percent evaluation.

Nevertheless, the clinical evidence reveals that the veteran 
does not exhibit most of the symptoms described in the 
criteria for a 70 percent evaluation.  For example, there is 
no evidence of suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively; 
impaired impulse control; or spatial disorientation. 

In this regard, although a June 2002 VA outpatient treatment 
record noted that the veteran was unable to return to work 
because of alleged threats involving coworkers, the details 
of that incident were not reported and the veteran has 
offered no other examples involving impaired impulse control.  
Moreover, mental status examinations have consistently 
revealed that the veteran's mood is stable with medication, 
that he is fully oriented, that his speech is coherent and 
logical, and that he has denied both suicidal and homicidal 
ideation.  The Board notes that the veteran has had problems 
with supervisor and coworkers; however, he recently married 
his second wife, with whom he reportedly had a good 
relationship.  Thus, the veteran does not appear to be unable 
to establish and maintain effective relationships as a result 
of his bipolar disorder, but, rather, has difficulty in doing 
so.  

The 50 percent evaluation currently assigned for the 
veteran's bipolar disorder is also consistent with the GAF 
scores assigned by various medical professionals, which range 
from 55 to 65.  A score of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).  The Board finds that these scores do not indicate 
that the veteran's bipolar disorder warrants an evaluation in 
excess of 50 percent. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
the veteran's bipolar disorder.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application, and 
the appeal is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, the Board notes that in exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the Board finds that the veteran's bipolar 
disorder has not resulted in inpatient treatment or has 
caused marked interference with employment beyond that 
contemplated by the currently assigned 50 percent evaluation.  
The Board acknowledges that the veteran has an unstable work 
history as a result of his bipolar disorder, and several 
examiners have indicated that the veteran has had and would 
likely continue to experience difficulty in maintaining long-
term employment.  However, such impairment is already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board emphasizes that the 
record indicates that the veteran is able to obtain 
employment and that he quit his last full-time job in 
December 2003 not due to increased psychiatric symptomatology 
but reportedly because he refused to take a drug test.  The 
Board thus finds that the veteran's service-connected bipolar 
disorder does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 50 percent for bipolar disorder is 
denied.  



	                        
____________________________________________
	S.L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


